internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 9-plr-105716-02 date date re legend decedent spouse trust bypass_trust marital gst_trust survivor’s trust date date date personal representative dear this responds to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make on behalf of decedent’s estate a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code the facts are represented to be as follows decedent died on date survived by spouse and three children decedent executed his will on date on the same day decedent and spouse executed a revocable_trust agreement trust or trust agreement with spouse as trustee in his will decedent bequeathed all of his tangible_personal_property to spouse and the residue of his estate to the trust paragraph dollar_figure of the trust agreement provides that property contributed to the trust shall retain its character as community_property during the grantors’ joint lifetimes plr-105716-02 paragraph dollar_figure of the trust agreement provides that on the death of the first grantor to die the trustee shall pay from the portion of the trust estate attributable to the deceased grantor all expenses_incurred in connection with the administration of the deceased grantor’s estate including funeral costs expenses of last illness costs of administering the probate_estate and interest and penalties concerning all taxes the trustee shall also pay any estate and inheritance taxes imposed by reason of the deceased grantor’s death and attributable to the trust estate paragraph dollar_figure of the trust agreement provides that after the payment of the expenses listed in paragraph the trustee shall divide all trust assets including any additions made to the trust by reason of the deceased grantor’s death into three separate trusts designated the bypass_trust the marital gst_trust and the survivor’s trust and the portion of the trust estate attributable to the deceased grantor shall be allocated among these three trusts under the terms of the trust agreement the bypass_trust is to be funded with the deceased grantor’s portion of the trust estate equal to the deceased grantor’s unified_credit amount the deceased grantor’s available gst_exemption is to be allocated first to the bypass_trust the marital gst_trust is to be funded with an amount equal to the deceased grantor’s remaining gst_exemption and the remaining amount of the exemption is to be allocated to that trust the survivor’s trust is to be funded with that portion of the trust estate attributable to the surviving grantor and the remainder of the trust estate attributable to the deceased grantor the trust agreement provides that the surviving grantor is to receive the income of the bypass_trust during the surviving grantor’s lifetime as the trustee deems necessary or advisable for the surviving grantor’s health education support or maintenance income not distributed to the surviving grantor is to be added to principal the surviving grantor and the grantors’ children may receive as much of the trust principal as the trustee deems necessary or advisable for their health support or maintenance and in the case of the children for their education upon death the surviving grantor has a testamentary limited_power_of_appointment over the principal and any undistributed_income of this trust any part of the trust not effectively appointed shall be distributed to gst tax exempt trusts to be established upon the surviving grantor’s death for the benefit of the grantors’ issue with respect to the marital gst_trust the trust agreement provides that the surviving grantor is to receive all of the trust’s net_income at least quarterly and so much of the principal as the trustee deems necessary or advisable for the surviving grantor’s health support or maintenance upon the death of the surviving grantor the trust principal is to be used to pay any increase in estate and inheritance taxes on the surviving grantor’s estate resulting from the inclusion of the trust’s assets in the surviving grantor’s estate the surviving grantor has a testamentary limited_power_of_appointment over the remaining principal any part of the trust not effectively appointed plr-105716-02 shall be distributed to gst tax exempt trusts to be established upon the surviving grantor’s death for the benefit of the grantors’ issue the trust agreement authorizes decedent’s personal representative to elect to treat all or part of the marital gst_trust as qualified_terminable_interest_property qtip and the make the reverse_qtip_election with respect to the trust under the terms of the trust agreement spouse is the sole income and principal beneficiary of the survivor’s trust and has a testamentary general_power_of_appointment over the trust pursuant to paragraph sec_12 and of the trust agreement spouse is the trustee of the trust the survivor’s trust the bypass_trust and the marital gst_trust pursuant to paragraph of trust agreement if a beneficiary of a_trust is also that trust’s trustee the beneficiary as trustee is not permitted to make payments of trust income or principal to any person whom the beneficiary is legally obligated to support or to himself or herself unless the payment is made pursuant to a power limited by an ascertainable_standard as that term is defined in sec_2041 decedent and spouse owned certain assets in joint_tenancy with right_of_survivorship within months of decedent’s death at the advice of her attorney spouse filed with the local court a disclaimer of the one-half interest in these assets which passed to her as the surviving joint tenant also within months of decedent’s death spouse filed a disclaimer of her testamentary limited powers of appointment over the marital gst_trust and the bypass_trust spouse retained a certified_public_accountant cpa to prepare the united_states estate and generation-skipping_transfer_tax return form_706 for decedent’s estate the form_706 was timely filed on extension on date the form_706 as filed reported the full value of all assets owned by decedent and spouse rather than the value of decedent’s one-half interest additionally all of the assets were listed at their full value on schedule m attached to the form_706 schedule m did not reflect the transfer of the assets to the trust and the subsequent transfer of the assets to the bypass_trust the marital gst_trust and the survivor’s trust pursuant to the terms of decedent’s will and the trust agreement finally a schedule r was not attached to the form_706 therefore the reverse_qtip_election was not made and decedent’s gst_exemption was not allocated to either the bypass_trust or to the marital gst_trust shortly after the form_706 was filed a copy of the return was provided to spouse’s attorney who discovered the errors made by the cpa you have requested an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a reverse_qtip_election under sec_2652 with respect to the marital gst_trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent plr-105716-02 who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under sec_2056 with respect to such interest- a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property qtip the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the term qualifying_income_interest_for_life means i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election is made on the return of tax imposed by sec_2001 for this purpose the plr-105716-02 term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_20_2056_b_-7 provides that the election once made is irrevocable provided that an election may be revoked or modified on a subsequent return filed on or before the due_date of the return including extensions actually granted under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent’s gross_estate sec_2044 provides that for purposes of the estate_tax and the generation- skipping transfer_tax property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer gst made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under sec_2631 any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death plr-105716-02 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata on the basis of the value of the property as finally determined for purposes of the estate_tax first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata on the basis of the estate_tax_value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust sec_2652 provides that for purposes of the generation-skipping_transfer_tax the term transferor means the decedent in the case of any property subject_to the estate_tax an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of the generation-skipping_transfer_tax as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2652-2 provides that the reverse_qtip_election under sec_2652 is made on the return on which the qtip_election is made under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-105716-02 sec_301_9100-3 provides that except as provided in sec_301 b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election schedule m of form_706 states that if property meets the requirements of qualified_terminable_interest_property under sec_2056 and the property is listed on schedule m and the value of the property is entered in whole or in part as a deduction on schedule m then unless the executor specifically identifies the property to be excluded from the election the executor shall be deemed to have made an election to have such property treated as qualified_terminable_interest_property under sec_2056 in this case the cpa who prepared decedent’s estate_tax_return listed all assets owned by decedent and spouse at their full value on schedule m rather than the value of decedent’s one-half interest in addition he listed all assets owned by decedent and spouse irrespective of the proper recipient of these assets under decedent’s will and the terms of the trust agreement pursuant to his will decedent’s one-half interest in certain items of tangible_personal_property passed outright to spouse the value of decedent’s one-half interest in this property qualifies for the marital_deduction under sec_2056 and does not qualify as qtip property under sec_2056 pursuant to the terms of the trust agreement decedent’s one-half interest in several of the assets listed on schedule m passed to the bypass_trust the value of decedent’s one-half interest in these assets does not qualify as qtip property under sec_2056 because under the terms of the bypass_trust spouse does not have a qualifying_income_interest_for_life in the trust pursuant to the terms of the trust agreement decedent’s one-half interest in several other assets listed on schedule m passed to the survivor’s trust the value of decedent’s one-half interest in these assets qualifies for the marital_deduction under sec_2056 because spouse is entitled to all of the income of the trust for life and she has a testamentary general_power_of_appointment over the trust assets because the property which passed to the survivor’s trust qualifies for the marital_deduction under sec_2056 the property does not qualify as qtip property plr-105716-02 under sec_2056 finally under the terms of the trust agreement decedent’s one-half interest in other assets listed on schedule m passed to the marital gst_trust the value of decedent’s one-half interest in these assets qualifies for the marital_deduction under sec_2056 because the terms of the marital gst_trust satisfy the requirements for qtip since these assets were listed and deducted on schedule m the qtip_election was made with respect to the assets passing to the marital gst_trust to the extent of the value of decedent’s one-half interest since the marital gst_trust is a qtip_trust the assets in that trust will be includible in spouse’s gross_estate upon her death under sec_2044 since spouse has a testamentary general_power_of_appointment over the survivor’s trust the assets in that trust will be includible in spouse’s gross_estate upon her death under sec_2041 therefore pursuant to sec_2652 spouse is deemed to be the transferor of the marital gst_trust and the survivor’s trust for gst tax purposes decedent is deemed to be the transferor of the bypass_trust for gst tax purposes since no allocation of decedent’s gst tax exemption was made when the form_706 was filed the automatic allocation rules in sec_2632 and sec_26_2632-1 automatically allocated a portion of decedent’s gst_exemption to the bypass_trust since decedent is not the transferor of the survivor’s trust and the marital gst_trust none of decedent’s remaining gst tax exemption was allocated to these trusts however if a reverse_qtip_election under sec_2652 is made for the marital gst_trust decedent will be treated as the transferor of the marital gst_trust and the automatic allocation rules of sec_2632 and sec_26_2632-1 will apply to allocate decedent’s remaining gst_exemption to the property in the marital gst_trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted to make a reverse_qtip_election for the marital gst_trust the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations plr-105716-02 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent william p o’shea sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures - copy for sec_6110 purposes copy of letter cc
